Citation Nr: 0518786	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  01-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a laceration of the 
scalp.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2005, the veteran testified at a 
Travel Board hearing before the undersigned.

Regardless of a determination by the RO, the Board must 
initially consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for PTSD, headaches, 
laceration of the scalp, memory loss, and a bilateral eye 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1991 rating decision, the RO 
denied service connection for PTSD. 

2.  Evidence submitted since the RO's February 1991 decision 
bears directly and substantially upon the specific matter 
under consideration regarding the claim for service 
connection for PTSD, is neither cumulative nor redundant and, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1991 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
RO's February 1991 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
April 2002 and November 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the July 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, as ton the issues addressed 
below, VA has made efforts to develop the record.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

New and Material Evidence

Factual Background

In an unappealed February 1991 rating decision, the RO denied 
service connection for PTSD on the basis that there was no 
diagnosis of PTSD and no evidence of a sufficient inservice 
stressor.  

Currently, the appellant contends that he has PTSD which is 
due to service.  He asserts that his unit was under mortar 
and rocket attacks (when he served in the Republic of Vietnam 
from March 1969 to March 1970).  He alleges that a friend got 
hit by enemy sniper fire in the head and was killed, although 
he does not recall his name.  He also stated that a friend 
stepped on a land mine and was injured.  He reports that he 
helped to treat his injuries.  The veteran also related that 
he saw fellow soldiers' dead bodies as well as enemy corpses.  

Additional evidence has been added to the record.  This 
record includes VA outpatient records as well as Vet Center 
records.  The veteran has been diagnosed as having PTSD.  

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior February 
1991 denial, the RO determined that there was no diagnosis of 
PTSD and no evidence of a sufficient inservice stressor.  The 
February 1991 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the veteran's allegations of inservice stressors as well 
as a diagnosis of PTSD.  

The evidence received since the February 1991 RO decision 
consists of VA medical records and the veteran's oral and 
written statements.  The medical records include a current 
diagnosis of PTSD and the veteran's statements describe his 
alleged stressful events in service.  That evidence is new, 
and does bear directly on the question of whether the veteran 
has PTSD related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claims must 
be reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

New and material evidence has been received since the RO's 
February 1991 decision; thus, the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for PTSD, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened, 
and the appeal is, to that extent, is granted.





REMAND

PTSD

The veteran's alleged stressors have not been verified.  VA 
should attempt to verify the alleged stressors with the U.S. 
Armed Services Center for Research of Unit Records (USACRUR).  
However, the Board notes that the veteran should initially be 
provided an opportunity to provide additional specific 
information to verify his stressors.  The veteran alleged 
that a friend was killed in July 1969 when he was station 
with Bravo Company, 121st Signal Battalion of the 1st Infantry 
Division.  He should be furnished an opportunity to provide 
this person's name, if he can.  He should also provide 
specific information regarding the date and name of the 
person who stepped on the booby trap.  

USACRUR should be contacted and asked to verify if the 
veteran's unit was under sniper fire, mortar attacks, and 
rocket attacks.  USACRUR should verified if a person was 
killed by sniper fire in the veteran's unit in July 1969.  
The Board emphasizes that in order for a search to be 
fruitful, specific information is required.  To this end, the 
veteran should furnish any more specific details that he can 
recall regarding the alleged incidents.

If any of the stressors are verified, the veteran should be 
afforded a VA psychiatric examination to determine if he has 
PTSD in accordance with the criteria of DSM IV as a result of 
a verified stressor.  

Scalp Laceration

The service medical records reflect that on October 26, 1969, 
the veteran was treated for a gash at the top and rear of his 
scalp.  It was noted that the veteran had apparently been 
struck by a rock or other heavy object.  The veteran's wound 
was sutured.  The veteran contends that this injury resulted 
in residuals to include headaches, memory loss, and a 
bilateral eye disorder.  

The Board notes that the veteran's head has not been examined 
for residual scarring due to the laceration nor has he been 
evaluation specifically for any other residuals of the 
inservice injury.  In compliance with VA's duty to assist, 
the Board finds that the veteran should be afforded a VA 
examination to determine if the veteran has any residuals due 
to the inservice scalp laceration.  

Headaches

The veteran has a current headache disorder that he contends 
resulted from an in-service head injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).

Here, the record reflects that in the October 2000 rating 
decision, the RO indicated that on the veteran's entrance 
examination, the veteran reported a history of headaches and 
having been rejected for military service for headaches.  
However, a review of the available service medical records 
shows that the entrance examination is not of record, 
although a March 1969 Prior to Overseas Readiness "POR" 
examination reflects that the veteran reported that he had 
previously been treated for headaches.  

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  It appears that the RO 
considered the March 1969 examination as the entry 
examination, however, this was 1 year into the veteran's 
service.  Even if the RO did consider it the entry 
examination, the veteran had no current headache defect, 
headache infirmity, or headache disorder.  There was only a 
notation of a history of headaches by the veteran.  Objective 
examination was normal.  Therefore, as there were no findings 
of any defect, infirmity, or disorder with regard to headache 
on objective examination, the veteran would have been 
entitled to a presumption of soundness.  As noted, as there 
is no record of the actual entrance examination, the veteran 
is entitled to that presumption of soundness regardless.  

Thus, there is no clear and unmistakable evidence that a 
headache defect, infirmity, or disorder existed prior to 
service and the presumption of soundness is not rebutted.

The veteran has a current headache disorder.  He contends 
that it resulted from the inservice head injury.  There is no 
VA medical opinion regarding whether the current headache 
disorder is related to the inservice incident.  In light of 
the record of a head injury during service and the competent 
evidence of a current headache disorder, the Board finds that 
the veteran should be afforded a VA examination to make this 
determination.

Bilateral Eye Disorder

During his personal hearing, the veteran stated that he was 
initially treated post-service for a bilateral eye disorder 
after his separation from service in the 1970's at the Chinle 
Service Unit/Shindley Hospital located on his reservation.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

Memory Loss

The competent evidence shows that the veteran has memory 
loss.  It has been associated with PTSD and depression.  The 
issue of service connection for PTSD is being remanded for 
development.  The issue of service connection for memory loss 
as due to PTSD is deferred pending that development.  
However, since the veteran has also claimed memory loss due 
to the inservice head injury, on the VA examination, the 
examiner should also be asked to opine as to whether 
inservice head injury resulted in current memory loss.  

Accordingly, this matter is REMANDED for the following 
actions:

1.	Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims 
file, regarding the veteran's 
treatment at the Chinle Service 
Unit/Shindley Indian Hospital.  

2.	The veteran should be requested to 
provide the specifics of his alleged 
stressful events in-service, including 
the name of the comrade allegedly 
killed in July 1969, and specific 
information regarding the date and 
name of the person who stepped on the 
booby trap.

3.	Then, USACRUR should be contacted and 
asked to verify if the veteran's unit, 
when he was stationed with Bravo 
Company, 121st Signal Battalion of the 
1st Infantry Division in Vietnam, from 
March 1969 to March 1970, was under 
sniper fire, mortar attacks, and 
rocket attacks.  USACRUR should verify 
if a person was killed by sniper fire 
in the veteran's unit in July 1969.   
All information provided by the 
veteran should be sent to USACRUR to 
assist in its research, along with his 
pertinent service records. 

4.	After the above has been accomplished, 
the RO should make arrangements for 
the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.

a.  The examiner should be advised 
that the veteran served in the 
Republic of Vietnam from March 1969 
to March 1970 and maintains that he 
was exposed to hostile mortar and 
sniper fire, and further maintains 
that a comrade was killed by snipe 
fire in July 1969.

b.  The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.  If the veteran is found to have 
a psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner is particularly requested 
to address the opinions expressed in 
the April and May 2000 VA clinical 
records (diagnosing PTSD). 

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

A complete rationale should be 
given for all opinions and 
conclusions expressed. The 
claims file should be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The 
examination report should 
reflect whether such a review 
of the claims file was made.

5.  The veteran should be afforded a 
VA examination to determine the 
etiology of any headaches, memory 
loss, scarring or bilateral eye 
disorder found to be present.  The 
examiner should determine if the 
veteran has any residuals due to his 
inservice head injury with laceration 
to the scalp.  The examiner should 
opine if the residuals, if any, 
include scarring, headaches, memory 
loss, an eye disorder, or any other 
impairment.  Any indicated tests, 
including X-rays, if indicated, should 
be accomplished.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as 
not (i.e., at least a 50-50 
probability) that any such diagnosed 
scarring, headaches, memory loss, or 
eye disorder was caused by military 
service, including the findings noted 
in the October 1969 service medical 
records, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
report of examination should include 
the complete rationale for all 
opinions expressed.  The complete 
rationale for each conclusion reached 
should be set forth.  The claims file 
should be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  The examination report 
should reflect whether such a review 
of the claims file was made.

6.  The AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record.  The issue of 
service connection for headaches should 
be considered in light of the finding 
by the Board that the presumption of 
soundness is not rebutted.  If any 
issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


